Citation Nr: 1012518	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-37 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
the Veteran's claim for an increased rating for a low back 
disability (lumbar spine degenerative disc disease, L5-S1), 
then rated as 20 percent disabling.  In a November 2009 
rating decision, the RO granted an increased rating of 40 
percent for that low back disability.  However, as that 
grant did not represent a total grant of benefits sought on 
appeal, the claim for increase remained before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In a written statement received in March 2009, the Veteran 
withdrew his appeal for an increased rating for a low back 
disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to an increased rating for a low back 
disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal 
personally filed by the appellant without his express 
written consent. 38 C.F.R. § 20.204(c) (2009).

In September 2009, the Veteran submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals, perfecting his appeal as to 
the issue of entitlement to an increased rating for a low 
back disability as identified in the September 2009 
statement of the case.  Following certification of his 
appeal to the Board, a November 2009 rating decision granted 
a higher rating of 40 percent for his low back disability.  
He thereafter submitted a written statement, received in 
March 2009, indicating that he was withdrawing his appeal 
regarding that issue.  The Board finds that the Veteran's 
statement satisfies the requirements for the withdrawal of a 
substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 
(1993). 

As the appellant has withdrawn his appeal, there remains no 
allegation of errors of fact or law for appellate 
consideration concerning this issue.  The Board, therefore, 
has no jurisdiction to review the Veteran's claim for an 
increased rating for a low back disability and must dismiss 
the issue.  §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2009).  


ORDER

The claim for an increased rating for a low back disability 
is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


